Citation Nr: 0902923	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  06-02 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress syndrome (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in November 2008.  

During the hearing, the veteran submitted additional evidence 
with a waiver of initial RO jurisdiction.  The Board has 
accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800.  

The Board notes that the veteran appeared to raise a claim of 
service connection for a skin disorder (jungle rot) in a 
November 2008 statement in support of his claim.  Also, he 
appeared to submit a petition to reopen his previously denied 
claim of service connection for shingles during his November 
2008 hearing.  Since these issues have not been properly 
developed or certified for appellate consideration, they are 
not presently before the Board and must be referred to the 
RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The RO denied the veteran's original claim of service 
connection for PTSD in a March 1992 rating decision; the 
veteran did not enter a timely appeal.  

3.  The evidence received since the March 1992 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

4.  The veteran is not shown to have had combat with the 
enemy during his period of active service in the Republic of 
Vietnam.  

5.  The veteran currently is not shown to have a diagnosis of 
PTSD that is due to a verified or potentially verifiable 
stressor of his period of active service, including in the 
Republic of Vietnam.  



CONCLUSIONS OF LAW

1.  The March 1992 RO rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2.  Since evidence received since March 1992 is new and 
material, the claim of service connection for PTSD is 
reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).  

3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his active service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In July 2004, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  

The letter also enclosed a VA questionnaire entitled 
Information in Support of a Claim for Service Connection for 
PTSD.  The veteran had ample opportunity to respond prior to 
the issuance of the January 2005 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's July 2004 
letter cited above satisfied that requirement.  

In any event, since the Board's action hereinbelow reopens 
the claim for adjudication on the merits, there is no 
prejudice to the veteran under Kent.  

The July 2004 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter also advised the veteran that VA would make 
reasonable efforts to obtain relevant records from non-
Federal agencies and entities if authorized by the veteran to 
do so.  

The Board finds that the July 2004 RO letter cited above 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating decision.  However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the Supplemental Statement 
of the Case (SSOC) in October 2008.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claims is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The RO has not specifically advised the veteran of the fourth 
and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability). 

However, the Board's action herein denies service connection 
for the claimed PTSD, so no degree of disability or effective 
date will result from the Board's action. There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) and service 
personnel records (SPR) are both on file, as are medical 
records from those VA and non-VA medical providers that the 
veteran identified as having relevant records. Neither the 
veteran nor his representative has identified, and the file 
does not otherwise indicate, that there are any other VA or 
non-VA medical providers having additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

In specific regard to stressor verification, VA is obligated 
to obtain relevant records pertaining to a veteran's active 
service that are held or maintained by a government entity, 
if the veteran has furnished sufficient information to locate 
those records. 38 U.S.C.A. § 5103A(b)(3)(c)(1).  

As noted in more detail hereinbelow, the RO submitted 
requests to the Center for Unit Records Research (CURR) in 
pursuit of verification of the veteran's claimed stressors.  

The veteran has not been afforded a VA examination.  However, 
as detailed hereinbelow, he has not presented evidence of a 
verified or verifiable stressor.  Since the veteran has not 
submitted a prima facie case without that evidence, a VA 
examination is not required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

In any event, the evidence of record shows that the veteran 
is currently diagnosed with PTSD.  The severity of his 
symptoms is not pertinent to the claim until such time as his 
disorder is service connected.  

Accordingly, no purpose would be served by remanding for 
medical examination at this time. Remands that would only 
result in imposing additional burdens on VA, with no benefit 
flowing to the claimant, are to be avoided. Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

Finally, the veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

A. New and Material Evidence

Previously, the RO denied service connection on the merits in 
a March 1992 rating decision based on the RO's determination 
that the evidence showed no diagnosis of PTSD or stressors 
related to service.  The veteran was advised of the denial 
but did not appeal.  

Since the veteran did not appeal the March 1992 RO rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim of 
service connection for PTSD in June 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated, and by judicial case law, "new" evidence is 
that which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  

This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  

For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge, 155 F.3d at 
1363.  

The evidence associated with the claims file since the March 
1992 rating decision includes VA medical center (VAMC) 
treatment records from October 1991 to June 2007, a November 
2008 "buddy statement," and the veteran's testimony before 
the Board in November 2008.  

The Board finds that these items are "new" evidence because 
they were not before the adjudicator in March 1992.  The 
Board also finds that the new evidence is "material" because 
it directly addresses the reason the claim was denied on the 
last adjudication on the merits, in March 1992.  

The Board accordingly finds that new and material evidence 
has been received to reopen the claim of service connection 
for PTSD and is now subject to review based on the entire 
evidentiary record.  The veteran's appeal to this extent is 
allowed.


B. Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record includes a July 
2004 VA medical center (VAMC) mental health clinic (MHC) 
evaluation diagnosing PTSD related to Vietnam (and childhood 
abuse).  Accordingly, the Board finds that the first and 
second elements of service connection for PTSD are satisfied.  
See 38 C.F.R. § 3.304(f).  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the veteran's description of 
his active service experiences as credible and diagnosed the 
veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

Rather, the veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  The evidence necessary to establish 
this element varies depending on whether the veteran 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If the veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Establishing that the veteran engaged in combat with the 
enemy requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

Here, the veteran has identified several stressors.  First, 
he alleges that he was assigned to the Headquarters, 124th 
Signal Battalion of the 4th Infantry Division and arrived at 
his unit location in September 1966. when the enemy attacked 
during the first night and his unit's only protection was 
sandbags.  

The veteran also asserts that he was a messenger, which 
required him to deliver confidential communications to units 
throughout the Republic of Vietnam.  He reports traveling to 
those locations by car, helicopter and airplane, often under 
enemy fire.  Also, many of the locations to which he traveled 
were under fire from the enemy when he arrived and/or 
departed.  

Finally, the veteran asserted that he saw dead bodies being 
unloaded from helicopters, went on search and destroy 
missions, and pulled guard duty.  

Although the veteran has reported having these experiences in 
the Republic of Vietnam, the Board finds no independent basis 
for concluding that he participated in combat with the enemy 
during his period of service.  

The veteran's service personnel records (SPR) show that he 
served in the Republic of Vietnam (Vietnam) from September 
1966 to September 1967.  His unit of assignment at that time 
was Headquarters, 124th Signal Battalion of the 4th Infantry 
Division and his military occupational specialty (MOS) was 
72B20 (communication specialist).  

However, the Board emphasizes that service in a combat zone, 
without more, is not sufficient to establish that a veteran 
engaged in combat with the enemy. See e.g., Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

Neither the veteran's SPR nor his STR provide objective 
evidence that the veteran personally participated in combat, 
such as a combat award, or received a combat-related wound or 
traumatic injury of any kind while he was in the Republic of 
Vietnam.  

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards, 
injuries, or MOS's.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  However, in addition to the absence of any official 
indices of combat (Purple Heart Medal, Combat Infantry Badge, 
etc.), the record in this case lacks any unofficial indices 
of combat.  

In that regard, the RO requested verification of the 
veteran's claimed stressors from the Center for Unit Records 
Research (CURR) based on the information he provided.  In 
January 2008, CURR responded that they could find no 
documented attacks against the veteran's base camp during his 
tour of duty.  

Also, based on the limited information the veteran provided, 
they could not confirm the remaining stressors.  

The RO subsequently requested more specific information from 
the veteran, such as specific dates and locations of the 4th 
Infantry Division to which he delivered confidential 
communication.  However, the veteran explained that he could 
not provide the necessary details or information to support 
an attempt to independently verify the claimed stressors.  

The record on appeal also includes Daily Journals (DJ) from 
the I F Force V, G2/G3 TOC Logs, Nha Trang.  These DJ confirm 
that various units were engaged with the enemy on the day the 
veteran arrived in Vietnam.  However, they do not corroborate 
the veteran's account that he was present during any of these 
incidents.  

Finally, the record on appeal includes an apparent "buddy 
statement."  The November 2008 statement's author explained 
that he arrived in Vietnam one week after the veteran.  

At that time, their unit's location consisted of an open 
field with bunkers and sandbags, which the enemy attacked 
every night.  The author also noted that the veteran made 
regular trips to Pleiku to pick up secure communications.  

The Board notes that the November 2008 buddy statement 
includes no information identifying the author, is not 
signed, and provides no return address.  During his November 
2008 Board hearing, the veteran testified that a member of 
his unit, Mr. CG, wrote the letter.  

However, the Board finds that the veteran's testimony 
concerning the November 2008 letter is not sufficient to 
render it credible.  See Eddy v. Brown, 9 Vet. App. 52 (1996) 
(the Board must analyze the credibility and probative value 
of all evidence, account for the evidence that it finds 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran); 
Caluza, 7 Vet. App. at 511 (in weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

In a November 2004 statement, the veteran stated that he did 
not remember and had not kept in touch with anyone with whom 
he served in Vietnam.  With the exception of the anonymous 
letter, the veteran has not indicated otherwise.  Therefore, 
without information confirming the identity of the letter's 
author, the Board finds that it is not credible evidence in 
support of his claim.  

The Board has also considered the other lay evidence of 
record, including three statements from the veteran's family 
and one from a friend, who indicated that he was a veteran of 
the Vietnam War.  

These statements are probative evidence regarding 
symptomology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) ('[a] layperson can certainly provide an 
eyewitness account of a veteran's visible symptoms').  
However, they do not provide objective evidence of a 
stressful event in service.  

In conclusion, the Board finds that the veteran has not 
identified a verified or potentially verifiable stressor to 
support his claim of service connection claim for PTSD.  The 
record includes no credible evidence corroborating his 
accounts or any basis for VA further developing the record in 
this regard.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent credible evidence that a claimed in-service stressor 
occurred, which is an essential element for establishing 
service connection for PTSD, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  





ORDER

Service connection for claimed post-traumatic stress syndrome 
is denied.  




____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


